Citation Nr: 1602239	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with alcohol dependence, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral sprain, currently evaluated as 10 percent disabling, to include the question of whether degenerative disc disease is part and parcel of that disorder, a progression thereof, or secondary thereto.  

3.  Entitlement to a rating in excess of 10 percent for cervical sprain with degenerative changes, to include the question of whether degenerative disc disease is part and parcel of that disorder, a progression thereof, or secondary thereto.  

4.  Entitlement to a rating in excess of 10 percent for neuropathic symptoms of the right lower extremity, due to alcohol dependence.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to November 1995, from May 2000 to October 2000, from March 2003 to September 2003, from December 2005 to March 2007, and from December 2007 to January 2009, inclusive of service with the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2011, July 2012, and March 2013 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona, and Fort Harrison, Montana.  It was ultimately certified to the Board for review by the Fort Harrison RO.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in June 2015.  A transcript of that proceeding is of record.  After such hearing, additional medical evidence consisting of lumbar spine testing in 2013 and 2014 was submitted by the Veteran, albeit with an unsigned waiver for its initial review by the RO.  However, inasmuch as such evidence was previously submitted and reviewed by the RO prior to the appeal's certification, no further action in that regard is found to be necessary.  

The Board herein finds that degenerative disc disease of the lumbar and cervical spine, respectively, are part and parcel of each separately service-connected disability of the lumbar and cervical spine and is to be rated in combination with lumbosacral and cervical sprains.  The resulting claims for higher ratings of the lumbar and cervical spine, as well as the claims for initial or increased ratings for PTSD with alcohol dependence and for neuropathic symptoms of the right lower extremity, are herein REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran of the need for any further actions on his part.  


FINDING OF FACT

Degenerative disc disease of the lumbar and cervical spine is initially shown at a point in time so close to the Veteran's final separation from active service that it cannot reasonably be dissociated from existing service-connected disabilities affecting the lumbar and cervical spine; its onset in service or attribution to military service or events occurring therein must be conceded.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is part and parcel of the Veteran's existing service-connected lumbosacral sprain and degenerative disc disease of the cervical spine is part and parcel of the Veteran's existing service-connected cervical sprain with degenerative changes, and each is to be rated as such.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant to the extent indicated, the need to discuss VA's efforts to comply with the duties to notify and assist is obviated. 

The RO has determined as part its rating of the Veteran's existing service-connected disabilities involving lumbosacral sprain and cervical sprain with degenerative changes that degenerative disc disease of the lumbar and cervical spine is unrelated to each such sprain.  Service treatment records disclose other than acute and transitory disorders of the cervical and lumbar spine, and the record includes statements from fellow service persons attesting to the frequency of inservice upper and/or lower spinal dysfunction, if not injuries, and treatment therefor.  To that extent, any opinion of record denying any direct relationship of disc disease of the upper and lower spine, although not shown in service, on the basis that the inservice sprains were but acute and transitory occurrences is deemed to be based on a faulty foundation.  Moreover, one or more VA examiners did not have the benefit of a review of the Veteran's claims folder, as noted specifically on the VA spine examination conducted in October 2012, nor does it appear that the Veteran's own account of pertinent symptoms and their duration was appropriately considered.  Notice is taken that at the time of low back surgery in January 2014, the Veteran complained of a 10-year history of back pain.  As well, no rationale was provided for a VA examiner's conclusion in April 2014 that degenerative disc disease at C4-6, C5-6, and C6-7 was not caused or related to the Veteran's cervical sprain and at no time, was the question of aggravation ever addressed by any examiner.  

Notwithstanding the inadequacies of at least a portion of the evidence on file, the record demonstrates by objective testing undertaken in October 2009 the existence of degenerative changes of the cervical spine and related right-sided foraminal impingement.  By definition or reasonable inference therefrom, there is pressing or narrowing of the opening through which the spinal nerves pass and some degree of pressure or interference with those nerves.  As well, the record discloses that X-rays in July 2010 revealed Schmorl's nodes at L-2, L-3, and L-4, which by reasonable inference may be viewed as precursors, if not indicia, of degenerative disc disease.  The foregoing in concert with the Veteran's credible testimony of the history of his spinal difficulties and their treatment over an extended period of time, as coupled with the absence of evidence of any postservice trauma in the affected areas, are persuasive that the degenerative disc disease of the Veteran's lumbar and cervical spine are of service origin and must be rated alongside the previously service-connected lumbar and cervical sprains.  

To that extent, alone, the appeal is granted and further actions relating to the evaluation of these recharacterized service-connected disabilities follows in the REMAND below.  


ORDER

The prior grant of service connection for lumbosacral sprain is expanded to include degenerative disc disease of the lumbar spine with postoperative residuals of surgery.  

The prior grant of service connection for cervical sprain with degenerative changes is expanded to include degenerative disc disease of the cervical spine.   


REMAND

In light of the Board's actions above, further examination of the recently recharacterized service-connected lumbar and cervical spine disorders is needed.  There is also evidence in the form of the Veteran's hearing testimony, as recorded in June 2015, that his right leg neuropathic symptoms may have worsened since last examined, based on his account of foot drop and its rate of recurrence.  That testimony and the Board's actions in granting service connection for disc disease of the lumbar and cervical spine, which raise the possibility of radicular symptoms of the right lower extremity due to disc disease, warrant further medical examination of that disability.  

Regarding his PTSD and alcohol dependence, the Veteran argues that a rating in excess of 50 percent is for assignment and he presents statement from one or more individuals familiar with him, including a former employer, indicating the existence of PTSD manifestations and the termination of his employment in 2012 due to PTSD symptoms.  Notice, too, is taken that in the context of the current claim for increase filed in October 2012, the RO confirmed and continued the previously assigned 50 percent based on a VA examination performed in March 2013.  Unlike the initial VA PTSD evaluation in July 2010 that separately evaluated his PTSD and alcohol dependence, each with its own score on the Global Assessment of Functioning (GAF) Scale score and without notation as to the divisibility of the pertinent manifestations and symptoms, the March 2013 examiner assigned but a single GAF.  Moreover, only evaluations pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) have been conducted to date, when in fact, its replacement, DSM-5, is for application under the facts of this case.  

DSM-IV was recently updated with DSM-5, and it is noted that VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA's adoption of the DSM-5 criteria was for the purpose of aligning VA regulations with the industry standard for psychiatric diagnosis, evaluation, and nomenclature.  Id.  The amendments only apply to applications that are received by VA or are pending before the AOJ on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  This case was in fact pending before the AOJ on and after August 4, 2014, and, as such, further examination under DSM-5 is in order.  

Accordingly, this portion of the appeal is REMANDED for the following actions: 

1.  Obtain all VA records of treatment not already on file for inclusion in the Veteran's claims folder.  

2.  After completion of the foregoing, afford the Veteran VA spine and neurological examinations in order to more clearly delineate the nature and severity of his service-connected lumbar sprain with degenerative disc disease of the lumbar spine, his service-connected cervical sprain and associated degenerative joint and disc disease of the lumbar spine, and neuropathic symptoms of the right lower extremity.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  Those examinations should include a detailed review of the Veteran's medical history and current complaints, as well as comprehensive physical examinations, and any and all indicated diagnostic testing deemed necessary by the examiner.  In addition to listing all pertinent symptoms and manifestations of each disorder, the VA examiner should, as applicable, outline all elements of pain and functional loss and the impact of each disability on the Veteran's ability to work.  All pertinent diagnoses must be set forth. 

3.  In addition, afford the Veteran a VA psychiatric or psychological examination pursuant to DSM-5 in order to more clearly delineate the nature and severity of his service-connected PTSD and associated alcohol dependence.  To the extent feasible, each entity should be separately evaluated to the extent that pertinent manifestations and symptoms are not overlapping.  The claims folder in its entirety must be made available to and reviewed by the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's psychiatric history and current complaints, as well as a comprehensive mental status examination, and any and all indicated diagnostic testing deemed necessary by the examiner.  In addition to listing all pertinent symptoms and manifestations of each disorder, the effects of each disorder, both individually and collectively, in precluding gainful employment of the Veteran should be fully outlined.  All pertinent diagnoses must be set forth. 

4.  Lastly, adjudicate the issues on appeal and if any benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


